Mr. Justice McIver,
dissenting. It seems to me that the new element introduced into this case by the testimony, showing that in Georgia notes under seal have by statute been made negotiable instruments, distinguishes this case from the former decision in a case between the same parties (26 S. C., 415), where no such testimony was adduced. The note in this case was made in Georgia, was payable there, and therefore “its nature, validity, interpretation, and effect,” must be determined by the law of that State. Consequently, under that law, it must be regarded as a negotiable paper, just like a bill of exchange or promissory note, notwithstanding the seal attached to it. So regarded, it seems to me that it is such a paper as may be executed by one partner in the name of, and binding upon, the firm, when given for the purposes of the partnership, as this note unquestionably was, for partnership dealings are usually carried on with just *126such paper. I think, therefore, that the Circuit Judge erred in refusing to charge the jury as indicated in plaintiffs’ fourth request, and that for this reason the judgment below should be reversed and the case remanded for a new trial.
Judgment affirmed.